Citation Nr: 0407226	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  02-09 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for a low back disability and if so whether the reopened 
claim should be granted.  

2.  Entitlement to service connection for a right foot 
disability based upon clear and unmistakable error (CUE) in a 
July 1989 rating action.  

3.  Entitlement to service connection for a right eye 
disability.  

4.  Entitlement to service connection for the residuals of a 
head injury, including migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active duty for training from June to 
August 1979; he later served on active duty from April 1986 
to July 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

Service connection for a right foot disability was previously 
denied in an unappealed rating action dated in July 1989.  
Although the RO has addressed the veteran's right foot claim 
as a claim to reopen, the Board will address the matter on 
the basis of whether there was clear and unmistakable error 
in the prior denial, an approach that is more beneficial to 
the veteran.  

The Board also notes that the RO reopened and then denied the 
claim seeking service connection for a low back disability.  
The Board has a legal duty to consider the new and material 
evidence issue regardless of the RO's actions.  Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 1380 
(Fed.Cir. 1996).  Moreover, if the Board finds that new and 
material evidence has not been presented, that is where the 
analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  
Thus, the Board must first review the RO determination that 
new and material evidence has been submitted to reopen the 
previously denied claim.  

Finally, in various written statements, the appellant has 
frequently made reference to his entitlement to service 
connection for a right leg disability.  See, e.g., VA 
Form 4138, received May 17, 2001.  It sometimes appears that 
the appellant is referring to the right foot disability which 
is the subject of the present decision by the Board in using 
this term, but this is not certain.  If the veteran is 
seeking service connection for a separate disability of the 
right leg or ankle, he should specifically inform the RO of 
the disability for which service connection is sought and the 
RO should respond appropriately to any such clarification 
provided by the veteran.  

The issues of entitlement to service connection for a right 
eye disability and for the residuals of a head injury are 
addressed in the remand that follows the order section of 
this decision.  


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issues decided 
herein have been accomplished.  

2.  While serving on active duty in May and June 1988, the 
appellant was treated for a hallux valgus deformity with 
bunion of the right foot which had not been noted upon his 
enlistment medical examination in March 1986.  

3.  A right hallux valgus deformity of the right foot was 
reported on a postservice VA examination of the appellant in 
April 1989.  

4.  Service connection for a low back disability and for a 
right foot disability was denied by unappealed rating action 
dated in July 1989.  

5.  In denying service connection for a right foot 
disability, the July 1989 rating action reflected CUE in 
ignoring the initial clinical reports in service of a right 
hallux valgus deformity with bunion and in failing to apply 
the statutory presumption of soundness.  

6.  The evidence received since the July 1989 decision 
includes evidence which is not duplicative or cumulative of 
the evidence previously of record and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim seeking service connection for a low back 
disability.  

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim seeking service connection for a low back disability.  
38 C.F.R. § 3.156 (2001).  

2.  The July 1989 rating action denying service connection 
for a right hallux valgus deformity with bunion was based on 
CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that to submit any pertinent evidence in 
his possession.

The Board notes that further development of the record under 
the Veterans Claims Assistance Act of 2000 or the regulations 
implementing it is not required relative to the attempt to 
reopen the claim for service connection for a low back 
disability because the evidence currently of record is 
sufficient to substantiate this claim.

The VCAA is not applicable to the Board's decision with 
respect to whether there was clear and unmistakable error in 
the prior denial of service connection for right foot 
disability.  However, the Board's decision with respect to 
this matter is also in the veteran's favor.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Service Connection for a Low Back Disability:

Service connection for a low back disability was initially 
denied by unappealed rating action dated in July 1989.  
Evidence at that time failed to link the appellant's chronic 
lumbosacral strain to any event in service.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the U. S. Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

Recently, 38 C.F.R. § 3.156(a) has been amended to redefine 
new and material evidence.  The amendment is not 
liberalizing.  It applies only to claims to reopen received 
on and after August 29, 2001.  It does not apply to the 
appellant's claim to reopen, which was received prior to that 
date.  

The evidence received since July 1989 includes a July 2001 
medical opinion by a private chiropractor and a November 2001 
medical opinion by a VA fee-basis medical examiner which 
concern the etiology of the appellant's current low back 
disability and which are both favorable to the appellant's 
claim.  These opinions are not redundant or cumulative and 
are so significant that they must be considered to fairly 
decide the merits of the claim.  Accordingly, they are new 
and material.  

Service Connection for a Right Foot Disability:

In July 1988, the appellant filed a claim seeking VA 
disability compensation benefits for a foot condition which 
had been treated in service in May and June 1988.  The 
service medical records confirm that he was treated in May 
and June 1988 for a right hallux valgus deformity with a 
bunion of the metatarsophalangeal joint.  This disability had 
not been noted when the appellant was examined in March 1986 
prior to his entry on to active duty; accordingly, the 
appellant was entitled to the statutory presumption of 
soundness concerning this disability.  The appellant refused 
to undergo surgical correction of this right foot deformity, 
as recommended by military physicians, and he was 
subsequently administratively discharged from service in July 
1988 for this reason.  A postservice VA examination of the 
appellant in April 1989 also disclosed the presence of the 
right hallux valgus deformity with bunion.  

The July 1988 claim was denied by an unappealed rating action 
dated in July 1989 which is now administratively final.  

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a).  

CUE is an administrative failure to apply the correct 
statutory or regulatory provisions to the correct and 
relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991).  The Court has pointed out that CUE is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).  Furthermore, CUE claims are limited to a review 
of the evidence of record at the time of the challenged 
rating action.  Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 
2001).  

There is a three-part test for determining whether CUE has 
been committed: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; and 
(2) the error must be undebatable and the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based upon the record and the law that existed at 
the time of the prior adjudication in question.  A claimant 
must establish that all three elements are satisfied.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).  

The Board's review of the July 1989 rating action has 
revealed that the rating board referred only to treatment for 
a right ankle sprain in June 1979 and made no mention of the 
treatments in May and June 1988 for the right hallux valgus 
deformity.  Consequently, the July 1989 rating action 
reflects no discussion by the rating board of the presumption 
of soundness or of the appellant's entitlement to service 
connection for a right hallux valgus deformity with bunion.  
The Board has concluded that these omissions constitute CUE 
in the July 1989 rating action and that the appellant is 
entitled to service connection for a right hallux valgus 
deformity with bunion based upon his initial claim filed in 
July 1988.  


ORDER

New and material evidence having been received, reopening of 
the claim seeking service connection for a low back 
disability is granted.  

Service connection for a right hallux valgus deformity with 
bunion is granted, based upon CUE in the July 1989 rating 
action.  


REMAND

Although the Board has granted reopening of the claim seeking 
service connection for a low back disability, neither the 
private medical opinion of July 2001 nor the VA examination 
report and medical opinion of November 2001 are very 
credible.  The private physician's medical opinion dated in 
July 2001 was based solely upon the appellant's inaccurate 
account of his medical history, not upon a review of the 
relevant medical records contained in the claims file.  
Likewise, although the VA examiner in November 2001 stated 
that he had reviewed the appellant's past medical records, he 
made no reference to the entries contained in the service 
medical records which contradict or cast doubt upon the 
medical history related to him by the appellant.  
Furthermore, it is doubtful that the VA examiner could have 
reviewed the service medical records since at the time they 
were only to be found on microfiche from which the RO had 
neglected to obtain readable "hard" copies.  This 
evidentiary deficiency has now been remedied by the Board.  
Accordingly, a comprehensive medical opinion concerning the 
etiology of the appellant's current low back disability is 
warranted.  

Neither the service medical records dating from 1979 and from 
1986-88 nor the appellant's initial claim filed in July 1988 
make any reference to a right eye injury.  However, the 
appellant was treated in January 1987 during service for 
cycloplegia, and a VA neurological examiner in April 1989 
reported that the right eye had an enlarged pupil with ptosis 
secondary to an eye injury in childhood.  

The service medical records also do not reflect any complaint 
or treatment for a head injury or headaches.  The appellant's 
head was clinically evaluated as normal on medical 
examination in June 1988 prior to his discharge from active 
service, and no complaint or history of headaches was 
recorded at this time.  

Current VA treatment records also reflect a medical history 
of a childhood injury and surgery to the right eye and the 
presence of a deformed right eye pupil; as well as migraine 
headaches and cognitive and memory dysfunction which are 
attributed to a severe job-related head injury sustained in 
1998.  The medical records pertaining to the various pre-
service or postservice injuries have not been requested and 
are directly pertinent to the present appeal.  In this 
connection, the Board also notes that the appellant's current 
contentions of sustaining a right eye injury and a head 
injury in service, including hospitalization for the 
treatment of these injuries, are not corroborated by the 
contemporary service medical records and may well be 
manifestations of his current memory dysfunction.  The Board 
believes that a current VA examination of the appellant with 
medical opinions concerning the etiology of the claimed right 
eye disability and head injury residuals is warranted in this 
case.  

The Board also notes that the appellant reportedly failed to 
report for a VA foot examination in August 2003; however, the 
address to which the notice to report for this examination is 
not of record, and the provisions of 38 C.F.R. § 3.655 have 
not been cited to the appellant.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) pertaining to the 
current claims seeking service connection 
for a low back disability, a right eye 
disability, and for the residuals of a 
head injury, including migraine 
headaches.  This letter should include 
notification to the veteran that he 
submit any pertinent evidence in his 
possession, as well as ask the appellant 
to submit copies of the medical records 
pertaining to his medical treatment and 
surgery during childhood for a right eye 
injury and also to his treatment 
following a head injury in 1998.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  The RO should also obtain and 
incorporate into the claims file copies 
of all VA medical records pertaining to 
the appellant's treatment at VA 
facilities after October 2002.  

5.  After all appropriate evidentiary 
development has been completed, the RO 
should schedule the appellant for a VA 
examination by a physician or physicians 
with appropriate expertise to determine 
the etiology of any current low back 
disability, right eye disability and 
residuals of a head injury.  A copy of 
the letter notifying the appellant of the 
date, time and place to report should be 
incorporated into the claims file, and 
the appellant should be informed of the 
provisions of 38 C.F.R. § 3.655 
pertaining to the consequences of his 
failure to report for a VA examination.  

6.  The complete contents of the 
appellant's claims file, including a copy 
of this remand, should be provided to the 
examining physician for review in 
connection with the VA examination of the 
appellant.  The examiner is advised not 
to place undue reliance upon the 
appellant's memory of events occurring in 
service, as his memory is reportedly 
impaired following a severe head injury 
in 1998.  Based upon the findings on this 
examination of the appellant, and upon a 
review of the historical material in the 
claims file, the appropriate examiner is 
requested to provide a medical opinion on 
the following questions:  (1)  Is there 
clear and unmistakable evidence that the 
appellant sustained a right eye injury 
prior to service and that this disability 
was not aggravated during service?  (2) 
If not, is it likely, less likely than 
not or as likely as not that the 
appellant sustained a right eye injury in 
service which has resulted in chronic 
residual disability; or alternatively is 
it likely, less likely than not or as 
likely as not that any current right eye 
disability originated only in the 
postservice years?  (3)  Is it likely, 
less likely than not or as likely as not 
that the appellant sustained a head 
injury in service which has resulted in 
chronic residual disability including 
migraine headaches; or alternatively, is 
it likely, less likely than not or as 
likely as not that all of the appellant's 
current head injury residuals are 
attributable to the postservice head 
injury sustained in 1998?  (4)  Is it 
likely, less likely than not or as likely 
as not that the appellant's current low 
back disability is etiologically related 
to service?  The rationale for all 
opinions expressed should also be 
provided.  

7.  The RO should then review all of the 
relevant evidence and readjudicate the 
claims seeking service connection for a 
low back disability, a right eye 
disability, and for the residuals of a 
head injury, including migraine 
headaches.  

If any benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



